                Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 1 of 21 PageID #: 1227




                                                      EXHIBIT A

November 4, 2015 Text Messages (seized from Employee #1’s telephone):1

                        Date and Time
          Declarant                              Direction       Content
                        (DD/MM/YYYY)
                                                                 Rob got on Niece about lying & already.... just that quick
                                                                 she has lied AGAIN!!�������� But this time,
                        04/11/2015 07:04:58
21910 Employee #2                                Incoming        was not just a literature ������������ I'll
                        (GMT-6)
                                                                 tell you & [Employee #3] later We're at the studio & I
                                                                 can't talk
                        04/11/2015 07:12:19
21911 Employee #1                                Outgoing        Not just a literature? Did Pastor Rogers send his song?
                        (GMT-6)
                        04/11/2015 07:14:26
21913 Employee #2                                Incoming        Yes but right now Rob is working on his show material
                        (GMT-6)
                        04/11/2015 07:14:48
21914 Employee #2                                Incoming        My phone is dying so we'll chat when I get there
                        (GMT-6)

                                                                 I didn't hear the hand...but I heard what was about to take
                                                                 place so when he asked me to leave I told him I had to use
                       04/11/2015 14:39:44
21986 Employee #2                                Incoming        the restroom he told me to tell Donnie to show me
                       (GMT-6)
                                                                 where..,so by the time I was back in the area I heard the
                                                                 after fact..cries/future consequences
                       04/11/2015 14:45:19
21989 Employee #1                                Outgoing        Oh wow
                       (GMT-6)
                       04/11/2015 14:45:42
21990 Employee #1                                Outgoing        Do you think he used a belt
                       (GMT-6)
                       04/11/2015 14:59:32
21991 Employee #2                                Incoming        Hand
                       (GMT-6)

      1
             Except where otherwise noted, the text messages were exchanged between Employee #1 and Employee #2. The
government’s proposed redactions are denoted by the text that is struck through.
               Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 2 of 21 PageID #: 1228




December 10, 2015 Text Messages (seized from Employee #1’s telephone):

                       Date and Time
         Declarant                               Direction       Content
                       (DD/MM/YYYY)
                       10/12/2015 20:56:05
         Employee #1                             Outgoing        Where is she? Where are you
  7121                 (GMT-6)
                       10/12/2015 20:57:38
         Employee #2                             Incoming        She's in the back room I'm still in the front
  7122                 (GMT-6)
                       10/12/2015 20:59:09                       So, he's had her in there all day? Has she come out to use
         Employee #1                             Outgoing
  7123                 (GMT-6)                                   the restroom or eat?
                       10/12/2015 20:59:40
         Employee #1                             Outgoing        Where's R? Where's Niece?
  7124                 (GMT-6)
                       10/12/2015 21:00:17                       She came out to go to the restroom & eat They are still in
         Employee #2                             Incoming
  7125                 (GMT-6)                                   the room next to the studio
                       10/12/2015 21:00:59
         Employee #1                             Outgoing        There's furniture in there now?
  7126                 (GMT-6)
                       10/12/2015 21:01:35
         Employee #1                             Outgoing        Why is he holding her there?
  7127                 (GMT-6)
                       10/12/2015 21:02:56
         Employee #2                             Incoming        I don't know
  7128                 (GMT-6)
               Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 3 of 21 PageID #: 1229




December 28, 2015 Text Messages (seized from Employee #1’s telephone):

                       Date and Time
         Declarant                                Direction       Content
                       (DD/MM/YYYY)
                                                                  Niece has been confined to the room since around around
                       28/12/2015 19:38:05
         Employee #1                              Outgoing        6pm.... & he has [Jane Doe #16], V & D are upstairs....
  9092                 (GMT-6)
                                                                  but he's gone home
                       28/12/2015 19:38:58
         Employee #2                              Incoming        6pm yesterday?
  9093                 (GMT-6)
                                                                  Ok...but I will need it back because I owe Melanie $$ for
                                                                  picking up the gift cards for Niece and [Jane Doe
                       28/12/2015 19:40:32
         Employee #1                              Outgoing        #16]...so you owe me $40 on those..because they are $40
  9094                 (GMT-6)
                                                                  each....I gave R back his change $110 from the $500 he
                                                                  gave me for his gift...
                       28/12/2015 19:44:08
         Employee #1                              Outgoing        Yes, yesterday actually maybe around 8p
  9095                 (GMT-6)
               Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 4 of 21 PageID #: 1230




January 1, 2016 Text Messages (seized from Employee #1’s telephone)

                        Date and Time
         Declarant                               Direction        Content
                        (DD/MM/YYYY)
                        01/01/2016 01:41:12
         Employee #1                             Outgoing         What is she doing
  9463                  (GMT-6)
                        01/01/2016 01:41:38
         Employee #1                             Outgoing         R u cool with not getting out
  9464                  (GMT-6)
                        01/01/2016 01:42:37                       Laying on the back seat after playing in his pants Yep I'm
         Employee #2                             Incoming
  9467                  (GMT-6)                                   sleepy It's only the guys
                        01/01/2016 18:29:04
         Employee #2                             Incoming         Do you have Debra's number?
  9534                  (GMT-6)
                        01/01/2016 18:45:25
         Employee #2                             Incoming         Do you have Debra's number?
  9535                  (GMT-6)
                        01/01/2016 18:56:01
         Employee #1                             Outgoing         So, what happened
  9536                  (GMT-6)
                        01/01/2016 18:57:02
         Employee #2                             Incoming         She asked him over the phone
  9537                  (GMT-6)
                        01/01/2016 18:57:49
         Employee #1                             Outgoing         Did she tell him why? What did he say
  9538                  (GMT-6)
                        01/01/2016 18:57:56
         Employee #1                             Outgoing         G
  9539                  (GMT-6)
                        01/01/2016 18:58:02                       She was sleep with her head covered & Van called for
         Employee #2                             Incoming
  9540                  (GMT-6)                                   my charger & barely cracked the petition
                        01/01/2016 18:58:31
         Employee #1                             Outgoing         & what did she say
  9541                  (GMT-6)
                        01/01/2016 18:59:04
         Employee #1                             Outgoing         Partition
  9542                  (GMT-6)
                        01/01/2016 18:59:24                       & almost 5mins later she TOLD me next time do not let
         Employee #2                             Incoming
  9543                  (GMT-6)                                   the partition down without telling her
                        01/01/2016 19:00:01                       I told her she was sleep with her head covered & the
         Employee #2                             Incoming
  9544                  (GMT-6)                                   crack was so tight I could barely get the chord thru
             Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 5 of 21 PageID #: 1231




                     01/01/2016 19:00:09
       Employee #1                         Outgoing       & what did you say
9545                 (GMT-6)
                     01/01/2016 19:00:11
       Employee #2                         Incoming       She said I don't make the rules
9546                 (GMT-6)
                     01/01/2016 19:00:47                  I told her watch her tone with me & next time say
       Employee #2                         Incoming
9547                 (GMT-6)                              [Employee #2] please & thank you...
                     01/01/2016 19:00:56
       Employee #1                         Outgoing       What did you say to that & what did Debra say...
9548                 (GMT-6)
                     01/01/2016 19:01:09
       Employee #1                         Outgoing       Who do make the rules, you or her
9549                 (GMT-6)
                     01/01/2016 19:01:11
       Employee #2                         Incoming       Debra said she hopes shedoesn't start mess
9550                 (GMT-6)
                     01/01/2016 19:01:21
       Employee #2                         Incoming       Rob makes the rules
9551                 (GMT-6)

                     01/01/2016 19:19:53                  Is she still off the Sprinter... What are you going to tell
       Employee #1                         Outgoing
9561                 (GMT-6)                              him? What did Debra think about her tone?
                     01/01/2016 19:20:47
       Employee #2                         Incoming       Yes The truth Not sure
9562                 (GMT-6)
                     01/01/2016 19:28:17
       Employee #1                         Outgoing       Are you all stopped or driving
9563                 (GMT-6)
                     01/01/2016 19:41:17
       Employee #1                         Outgoing       Are you all stopped or driving
9564                 (GMT-6)
                     01/01/2016 19:41:29
       Employee #2                         Incoming       Stopped
9565                 (GMT-6)
                     01/01/2016 19:41:42
       Employee #2                         Incoming       He still has her off of the sprinter
9566                 (GMT-6)

                     02/01/2016 10:24:13                  Y r you all still in DTW? I thought you all were rollin
       Employee #1                         Outgoing
9635                 (GMT-6)                              last night. Where is Niece?
                                                          He's in the hotel...I'm sure with a female Right here We
                     02/01/2016 10:28:48
       Employee #2                         Incoming       chatted...I apologized to her & told her it's all about
9636                 (GMT-6)
                                                          respect...
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 6 of 21 PageID #: 1232




                                                         Niece has eaten since Thursday... We sat at Red Robin's
                     02/01/2016 11:31:12                 for hours & he didn't even feed her...smdh I just gave her
       Employee #2                         Incoming
9643                 (GMT-6)                             some chips/queso...cold queso Did you read that article?
                                                         I believe every word
                     02/01/2016 11:40:51
       Employee #1                         Outgoing      Has or has not
9644                 (GMT-6)
                     02/01/2016 11:44:38
       Employee #2                         Incoming      Has not
9648                 (GMT-6)
                     02/01/2016 11:58:21                 That's horrible. Didn't she eat the food from his show's
       Employee #1                         Outgoing
9651                 (GMT-6)                             dressing room?
               Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 7 of 21 PageID #: 1233




January 4, 2016 Text Messages (seized from Employee #1’s telephone)

                        Date and Time
         Declarant                              Direction         Content
                        (DD/MM/YYYY)
                                                                  I'm convinced Rob is going to BEAT [Jane Doe #17]
                        04/01/2016 02:12:00
         Employee #2                            Incoming          asap but I'll have to tell you later so do NOT call me right
  9880                  (GMT-6)
                                                                  now
                        04/01/2016 02:13:54                       K... Call me 2nite when u can talk...also is he cool with
         Employee #1                            Outgoing
  9881                  (GMT-6)                                   you after the niece situation?

                                                                 [Jane Doe #17] was talking to me last night about how
                                                                 non-supportive he is when it comes to her career... She's
                                                                 fed up Then [Jane Doe #16]'s dyke cousin pulled D &
                                                                 started stepping with her & it got a little too freaky to the
                                                                 point...[Jane Doe #16’s mom] had to tell her niece to stop
                                                                 because that was beyond stepping You could see FURY
                        04/01/2016 11:50:08
         Employee #2                            Incoming         written all over R face Then once the dancing stopped
  9963                  (GMT-6)
                                                                 the girl sat down in the bar chair & D was standing
                                                                 between her legs... V came over & playfully pulled D
                                                                 away & then D disappeared upstairs alone I could tell
                                                                 that V was ear hustling when D was talking to me by the
                                                                 bar... But I had absolutely nothing to say...I changed the
                                                                 subject
                        04/01/2016 11:55:57
         Employee #1                            Outgoing         Damn!! That's so CRAZY!! If they are fighting...
  9967                  (GMT-6)
                                                                 What made her feel comfortable enough to talk to you
                                                                 about it? What is her career? How old is the niece? So
                                                                 [Jane Doe #16]'s family knows R? I think V is jealous of
                        04/01/2016 12:00:38                      D... Although I like V, I don't trust her...She's the one
         Employee #1                            Outgoing
  9969                  (GMT-6)                                  who snitched on D when we were in NY... D may
                                                                 eventually leave...Where's Niece, Debra, [Jane Doe #16],
                                                                 & [Jane Doe #16’s mom]? D may have done all of that to
                                                                 get him angry..
             Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 8 of 21 PageID #: 1234




                                                         D was overly friendly & talkative with me last night...
                                                         She's 24yrs...a novel writer...the work she showed me
                                                         (writing,book cover) is phenomenal....she said he
                                                         pretends to be interested in helping her but shows no
                     04/01/2016 12:15:58
       Employee #2                         Incoming      interest...& that he never wants them talking to anyone or
9979                 (GMT-6)
                                                         going anywhere...she said she's tired of his ways... She's
                                                         a beautiful young lady No...they didn't know him... Her
                                                         BBF was here too Her cousin is somewhere between 25-
                                                         30...
                                                         Niece is still in the room Debra is sitting right here
                     04/01/2016 12:18:28                 upfront [Jane Doe #16] is upstairs with Rob, V, D V,D,J
       Employee #2                         Incoming
9984                 (GMT-6)                             have been upstairs all night I'm getting ready to take a
                                                         shoe I'll reply back later
                     04/01/2016 13:24:17
       Employee #1                         Outgoing      Whose BFF? [Jane Doe #16]'s?
9987                 (GMT-6)
                     04/01/2016 13:24:55                 Where's [Jane Doe #16’s mom]? Has the fighting
       Employee #1                         Outgoing
9988                 (GMT-6)                             stopped?
                     04/01/2016 13:47:54
       Employee #1                         Outgoing      How long has D been with him?
9991                 (GMT-6)
                     04/01/2016 14:15:29
       Employee #2                         Incoming      Just remember your ques because I'm deleting your text
9993                 (GMT-6)
                     04/01/2016 16:18:27                 Do not call/text me I'm out with Rob & [a girlfriend] but
       Employee #2                         Incoming
0007                 (GMT-6)                             take care of the shoes & invoice okay...I'll call you later
                     04/01/2016 16:26:24                 I'm working on Invoice now.. What does R call us? MW
       Employee #1                         Outgoing
0008                 (GMT-6)                             Consulting, right?
                     04/01/2016 16:36:49
       Employee #2                         Incoming      Yes
0009                 (GMT-6)
                     04/01/2016 16:38:07
       Employee #1                         Outgoing      Ok...I sent you the invoices for December and January
0010                 (GMT-6)
                     04/01/2016 16:54:23                 You can't get the total price? What amount do you
       Employee #2                         Incoming
0011                 (GMT-6)                             suggest? Is your account safe?
             Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 9 of 21 PageID #: 1235




                                                         No....it's not...check on depositing the money on your
                     04/01/2016 17:03:41                 child support card...in order to get the total you have to
       Employee #1                         Outgoing
0012                 (GMT-6)                             check out but I will try...give me a few..I'm driving.
                                                         Where are you all
                     04/01/2016 17:06:08                 My account is $244 overdraft. I'm calling Wells Fargo to
       Employee #1                         Outgoing
0013                 (GMT-6)                             see if I can get it 1/2...
                                                         Okay just let me know...I do not have my card...Diamond
                     04/01/2016 17:34:42                 keeps her own card now... I can't do anything until
       Employee #2                         Incoming
0015                 (GMT-6)                             tomorrow I'm at the movies with Rob/[a girlfriend] but
                                                         [Jane Doe #16] & her mom is on the way now
                     04/01/2016 17:43:53
       Employee #1                         Outgoing      We went too What are you all seeing
0016                 (GMT-6)
                     04/01/2016 18:00:37
       Employee #2                         Incoming      Danish Girl...it's very good
0018                 (GMT-6)
                     04/01/2016 18:20:54
       Employee #1                         Outgoing      Ok...I may go see it Thursday or Friday
0019                 (GMT-6)
                     04/01/2016 19:31:52
       Employee #2                         Incoming      It's very good
0020                 (GMT-6)
                     04/01/2016 19:35:03
       Employee #2                         Incoming      We need to get Rob something for his birthday
0021                 (GMT-6)
                     04/01/2016 19:35:07
       Employee #2                         Incoming      & [Jane Doe #16]
0022                 (GMT-6)
                     04/01/2016 19:36:39
       Employee #1                         Outgoing      Ok... Balls for R
0023                 (GMT-6)
                                                         Okay just let me know...I do not have my card...Diamond
                     04/01/2016 19:37:30                 keeps her own card now... I'm sure I'll end up going to
       Employee #2                         Incoming
0024                 (GMT-6)                             the bank tomorrow to make a deposit..... Let's Google
                                                         personalized pool balls...I saw a website
                     04/01/2016 20:48:38
       Employee #1                         Outgoing      Ok...
0025                 (GMT-6)
                     04/01/2016 21:15:54                 I may not have time..My call time is 11am..but if I'm out
       Employee #1                         Outgoing
0030                 (GMT-6)                             b4 5 then possibly...
       Employee #2   04/01/2016 21:24:50   Incoming      Okay
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 10 of 21 PageID #: 1236




0034                 (GMT-6)
                                                         Rob talked to me about last night He does not like [Jane
                                                         Doe #16]'s BF He got on her today about the tweaking
                                                         ...for a piece of cake He called her gay cousin a dude &
                                                         said he told her females only... & about the dude flirting
                                                         with V & D... I only saw the cousin flirting with D... He
                                                         was also upset about [Jane Doe #16] sitting on her gay
                                                         cousins lap...because he was molested by family so he
                                                         feels that could lead to them messing around He talked
                                                         about the girls dancing/tweaking and touching in each
                     04/01/2016 21:35:26
       Employee #2                         Incoming      other...he doesn't like that unless he orders it... And he
0036                 (GMT-6)
                                                         told [Jane Doe #16’s mom] he was going to get on [Jane
                                                         Doe #16] & the other girls & she better not come up
                                                         those stairs to intervene It was loud & thumping up
                                                         there!!!! He said he's going to teach us how to pick up on
                                                         vibes... Cause people will try to be sneaky with us & he
                                                         don't like that...so just be careful & mindful Rob just
                                                         don't know...I'm far removed from being a FOOL!! Not
                                                         only do I recognize & know psychology/reversed...I am
                                                         the damn psychologist!!!
               Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 11 of 21 PageID #: 1237




May 10, 2016 Text Messages (seized from Employee #1)

                       Date and Time
         Declarant                            Direction    Content
                       (DD/MM/YYYY)
                                                           He left a female sitting in the little foyer of the studio and
                                                           we're gone. Unless he text and tells her to leave, she will
       Employee #1     10/05/2016 01:01:54
                                              Outgoing     be there at least 3 hours...SMDH! ALSO, N is still on the
  7801 (to Friend)     (GMT-5)
                                                           bus. He has J & V with him and another female... Good
                                                           night...Rollin����������������
                                                           He left a female sitting in the little foyer of the studio and
                                                           we're gone. Unless he text and tells her to leave, she will
                                                           be there at least 3 hours...SMDH! ALSO, N is still on the
                       10/05/2016 01:07:51
         Employee #1                          Outgoing     bus since Saturday . He has J & V and [a girlfriend] with
  7802                 (GMT-5)
                                                           him. We're headed to the gym...
                                                           Rollin���������������������
                                                           �����������
                       10/05/2016 01:08:14
         Friend                               Incoming     Ok I was dozing
  7803                 (GMT-5)
                                                           Wow!! N must have done something & is now punished
                       10/05/2016 03:57:26
         Employee #2                          Incoming     again... Is the bus rolling with y'all? That means TopGun
  7811                 (GMT-5)
                                                           has to stay up & with the bus
                                                           [Employee #1] When I get off at 11:30am can you stay a
                                                           couple hours past so I can run to Angelika's for a quick
                                                           shampoo...it literally takes her 1.5hr to do my hair &
                                                           she's 4 blocks walking distance from the studio....so at
                       10/05/2016 05:40:48
         Employee #2                          Incoming     least until 3pm... Also don't forget I have the general
  7815                 (GMT-5)
                                                           Union meeting on Monday, 5/16, from 1-3pm...so please
                                                           relieve me around 10:30-11am...Monday morning... Also
                                                           let's work on the June calendar today making sure you're
                                                           off the week of the BET Awards & I'm off the 7/1-5th for
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 12 of 21 PageID #: 1238




                                                        Essence Fest.




                                                        Idk.. We're on here now but she's in the back.. No, I
                                                        stayed with her Sunday night from around 930p-
                                                        930am..she was in the back & it was peaceful..I didn't
                     10/05/2016 05:41:11
       Employee #1                         Outgoing     even hear her move at all...no restroom or nothing..... I
7816                 (GMT-5)
                                                        got much needed sleep...then J went to the bus for a few
                                                        hours.... We just left the bus...she's still there...something
                                                        is STRANGE!!
                     10/05/2016 05:42:43
       Employee #1                         Outgoing     That's fine...but hurry!! I'm ready to GO!! OK... OK...
7817                 (GMT-5)
                                                        No restroom for 12 dang hours?! Oh yeah she's in
                                                        trouble!! He had her using bottles!! & there's a sink in
                                                        that bedroom... So [Employee #1] she hasn't been off
                     10/05/2016 05:47:21                since the show?! That's inhumane!!! WOW!!! Damn I
       Employee #2                         Incoming
7820                 (GMT-5)                            pray she's alive.... [Employee #3] said he spanked her not
                                                        long ago...maybe when she was behind on her work
                                                        when it was time to go to STL. Where is he? I'm sure [a
                                                        girlfriend] is gone right?
                     10/05/2016 05:47:29
       Employee #2                         Incoming     Is she getting food?!
7821                 (GMT-5)
                                                        It was strange for J to be left at the studio for the 2days
                     10/05/2016 05:48:52                she didn't move around... We'll never know or figure out
       Employee #2                         Incoming
7824                 (GMT-5)                            what the real deal is around that camp if we don't witness
                                                        it with our our eyes/ears...
              Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 13 of 21 PageID #: 1239




                                                                   12 hours? I slept at least 9 of the 12 I showered &
                                                                   changed clothes b4 I went out there.. Using bottles
                                                                   when? No...she has not unless she got off when they
                                                                   went to the park..because I got to the park after them & I
                       10/05/2016 06:05:28                         didn't get out or call him..I took a nap. She may have said
         Employee #1                           Outgoing
  7829                 (GMT-5)                                     or done something pertaining to Joy. It is inhumane. He's
                                                                   in the back We just walking in about 20 mins ago [A
                                                                   girlfriend] is here. [Employee #3] said J was on
                                                                   punishment for being too in his business and looking at
                                                                   the other girls too much I'm going to sleep until 10

May 16, 2016 Text Messages (seized from Employee #1’s telephone)

                       Date and Time
         Declarant                           Direction        Content
                       (DD/MM/YYYY)
                       16/05/2016 06:06:26
         Employee #1                         Outgoing         Did he even see her?
  8167                 (GMT-5)
                       16/05/2016 06:07:24                    He does still have company so just in case I don't get my
         Employee #2                         Incoming
  8168                 (GMT-5)                                money before I leave....these are the airline receipts
                                                              I believe his company is leaving now so if she does I'll
                       16/05/2016 06:09:29                    get it before I leave...if she not gone I'm going leaving to
         Employee #2                         Incoming
  8169                 (GMT-5)                                go to the W to shower/dress...hopefully she leaves so I
                                                              can save uber money to the W
                       16/05/2016 06:12:04                    Where's J & the others I'm turning my phone off until I
         Employee #1                         Outgoing
  8170                 (GMT-5)                                get there I only have 15% battery.
                       16/05/2016 07:16:51
         Employee #2                         Incoming         3upstairs 1bus
  8171                 (GMT-5)
                       16/05/2016 07:20:10
         Employee #1                         Outgoing         The driver is not here..
  8172                 (GMT-5)
                       16/05/2016 07:21:28
         Employee #2                         Incoming         So did you get the code from [Employee #4]
  8173                 (GMT-5)
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 14 of 21 PageID #: 1240




                      16/05/2016 07:22:47
       Employee #1                          Outgoing   I have the code already
8174                  (GMT-5)
                      16/05/2016 07:23:09
       Employee #1                          Outgoing   How long has she been out here?
8175                  (GMT-5)
                                                       Fucking tour bus with N...I got to the studio about 30
                      16/05/2016 07:33:55
       Employee #1                          Outgoing   mins ago...so, I relieved [Employee #4] from the tour bus
8176                  (GMT-5)
                                                       so she could leave
                      16/05/2016 07:34:50              The worst part is that she's lying right here on the couch
       Employee #1                          Outgoing
8177                  (GMT-5)                          instead of bedroom..
                      16/05/2016 07:40:44              She's lying right here on the couch..I wish she was in the
       Employee #1                          Outgoing
8178                  (GMT-5)                          bedroom
                      16/05/2016 18:25:02
       Jane Doe #16                         Incoming   Mr Kelly said to come to the bus to pick azriel up
8229                  (GMT-5)
     Employee #1
                      16/05/2016 18:25:35
     (to Jane Doe                           Outgoing   Ok.
8230                  (GMT-5)
     #16)
     Employee #1
                      16/05/2016 18:28:08
     (to Jane Doe                           Outgoing   I'm here
8231                  (GMT-5)
     #16)
                      16/05/2016 18:28:45
       Jane Doe #16                         Incoming   Ok
8232                  (GMT-5)
     Employee #1
                      16/05/2016 18:28:50
     (to Jane Doe                           Outgoing   The driver just got off. Coast clear
8233                  (GMT-5)
     #16)
                      16/05/2016 18:29:14
       Jane Doe #16                         Incoming   Ok
8234                  (GMT-5)
                                                       I texted & called Mr Kelly but no answer... Should the
     Employee #1
                      17/05/2016 14:51:29              back door be open? I'm just checking if I should close it
     (to Jane Doe                           Outgoing
8312                  (GMT-5)                          before I get in the shower...don't want to lock one of you
     #16)
                                                       out..
                      17/05/2016 14:53:55
       Jane Doe #16                         Incoming   One second
8313                  (GMT-5)
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 15 of 21 PageID #: 1241




     Employee #1
                      17/05/2016 14:54:20
     (to Jane Doe                           Outgoing   Ok
8314                  (GMT-5)
     #16)
                      17/05/2016 14:55:30
       Jane Doe #16                         Incoming   Mr Kelly said to lock it
8315                  (GMT-5)


     Employee #1
                      17/05/2016 21:40:19              Nothing at all!! We got here from bball around 5am this
     (to Employee                           Outgoing
8355                  (GMT-5)                          morning and has not been anywhere today...LUCKILY
     #3)
                      17/05/2016 21:45:18
       Employee #3                          Incoming   Ooh same o same o
8356                  (GMT-5)
                      17/05/2016 21:46:00              Those girls got to b insane in the true meaning of the
       Employee #3                          Incoming
8357                  (GMT-5)                          word to b tolerate of that life
     Employee #1                                       ���������������� Something is
                      17/05/2016 21:48:23
     (to Employee                           Outgoing   REALLY strange about the treatment and behavior of the
8358                  (GMT-5)
     #3)                                               little one... The punishment is REAL!!
                      17/05/2016 21:49:04
       Employee #3                          Incoming   Yeah she got to b loosing her mind seriously
8359                  (GMT-5)
                      17/05/2016 21:49:23
       Employee #3                          Incoming   How is he treating her now
8360                  (GMT-5)
                      17/05/2016 21:49:27
       Employee #3                          Incoming   Still on punishment
8361                  (GMT-5)
                                                       When she gets to Florida, she needs to RUN & NEVER
                                                       look back. She's should be living the fun life of and 18
                                                       year old high school senior. She was on the bus again. I
     Employee #1                                       relieved [Employee #4] on the bus when i got here
                      17/05/2016 21:55:38
     (to Employee                           Outgoing   yesterday morning around 7am and [Jane Doe #16]
8362                  (GMT-5)
     #3)                                               relieved me around 10am then he had me to pick her up
                                                       from the bus around 7 pm and she's been in the back
                                                       room... she looked ruff..eyes puffy & etc... she was left
                                                       here last night
            Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 16 of 21 PageID #: 1242




     Employee #1                                       J, her mom, V, & D all went to the gym last night. D
                      17/05/2016 21:57:09
     (to Employee                           Outgoing   acted like she was HAPPY to be in the mix... She's been
8363                  (GMT-5)
     #3)                                               on punishment 4EVER!
                      17/05/2016 21:57:36
       Employee #3                          Incoming   Wow!!!
8364                  (GMT-5)
                      17/05/2016 21:57:48
       Employee #3                          Incoming   Somebody told something on her
8365                  (GMT-5)
                      17/05/2016 21:57:54
       Employee #3                          Incoming   Like j or v
8366                  (GMT-5)
       Employee #1
                      17/05/2016 21:58:14
       (to Employee                         Outgoing   I'm sure...
8367                  (GMT-5)
       #3)
       Employee #1
                      17/05/2016 21:58:17
       (to Employee                         Outgoing   Probably J..
8368                  (GMT-5)
       #3)
       Employee #1
                      17/05/2016 21:59:11
       (to Employee                         Outgoing   They tell every goddamn thing!! It's ridiculous!
8369                  (GMT-5)
       #3)
       Employee #1
                      17/05/2016 22:00:18              They are the fastest texting bitches I have ever met... But
       (to Employee                         Outgoing
8370                  (GMT-5)                          that girl needs to GO HOME!!
       #3)
                      17/05/2016 22:17:06
       Employee #3                          Incoming   I agree mayb she will
8371                  (GMT-5)
                      17/05/2016 22:17:24
       Employee #3                          Incoming   Unless she thinks this is it and it don't get no better
8372                  (GMT-5)
     Employee #1
                      17/05/2016 22:17:59
     (to Employee                           Outgoing   Yep
8373                  (GMT-5)
     #3)
                      17/05/2016 22:50:39
       Employee #3                          Incoming   You ok
8374                  (GMT-5)
           Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 17 of 21 PageID #: 1243




                                                      We are rollin to bball. N is out tonight...V made her
                                                      exchange seats with her on the sprinter. V sat beside
                     18/05/2016 01:13:19
       17733978082                         Outgoing   R...N at door.. I can tell that N was taken aback by the
8375                 (GMT-5)
                                                      "DEMAND" ����������������
                                                      They are all vying for that #1 spot...
                     18/05/2016 01:14:10              He has a very nice Christmas song with piano...that he is
       17733978082                         Outgoing
8376                 (GMT-5)                          going to get RG to play on.
                                                      We are rollin to bball. N is out
                                                      tonight..HAPPY��������...V made her
                     18/05/2016 01:16:18              exchange seats with her on the sprinter. V sat beside
       14044296557                         Outgoing
8377                 (GMT-5)                          R...N at door.. I can tell that N was taken aback by the
                                                      "DEMAND" ����������������
                                                      They are all vying for that #1 spot...
              Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 18 of 21 PageID #: 1244




January 16, 2017 Text Messages (seized from Employee #2’s telephone)

 From:                             1/16/2017 11:55:53    Outgoing      [Employee #4] admitted that she agreed with some things
                                   PM(UTC+0)                           you and Bug have said about me that she shouldn't have
 To: +13128413886 R....3886                                            because she knows it was wrong...
                                                                       [Employee #4] also admitted that she was jealous of my
                                                                       boldness from how I dealt with you personal business to
                                                                       driving the sprinter...
                                                                       And was intimidated by my knowledge.... and how easy I
                                                                       made handling your business and driving the sprinter
                                                                       look...

                                                                       Also before [Jane Doe #18] got with you, she wasn't
                                                                       wearing name brand clothes and shoes...
                                                                       Ask [Jane Doe #18] who she traveled with to Miami,
                                                                       slept with & he bought her those Giuseppe heels...since
                                                                       she's been with you...(Rocko, Monica's sons father)...
                                                                       Ask [Jane Doe #18] about her questioning me about the
                                                                       other girls, and asking me if it was true that you mess
                                                                       around with guys because that's what one of your friends
                                                                       told her and her mother and....I told her not to believe
                                                                       whoever was telling her and her mom lies about you and
                                                                       that she should tell you....
                                                                       And she told me she was in communication with
                                                                       Joycelyn's boyfriend through social media...
                                                                       She told me [Jane Doe #16] left because she wouldn't
                                                                       sleep with her one night when you called [Jane Doe #16]
                                                                       to the Trump to fix the TV...
                                                                       And Rob I'm not the only one [Jane Doe #18] has talked
                                                                       to I just chose not to entertain the mess and to just mind
                                                                       my business...
                                                                       The last I heard from [Jane Doe #18] is when I blocked
Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 19 of 21 PageID #: 1245




                                                     her and deleted her number out of my was when she
                                                     texted to tell me she bought me lotions and gels for
                                                     Christmas from you, she can't stand [Employee #4], and
                                                     she finally met the girls...
                                                     Rob I honestly didn't care and hadn't cared about your
                                                     business with those girls for some time now...

                                                     The reason I'm sharing this with you now is because I
                                                     want my name cleared from all the lies of me telling your
                                                     business or talking about you...
                                                     I told you I'd never tell you what someone had to say
                                                     about you because I didn't want to see you hurt and I
                                                     HATE and am not use to MESS or DRAMA!!!
                                                     I haven't even told anyone I'm no longer working with
                                                     you...to avoid questions and lies...
                                                     But I couldn't no longer stand by and watch and hear
                                                     about my name being misused...
                                                     I care way too much about my character and integrity!!
                                                     And I still have brotherly love and respect for you!!
             Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 20 of 21 PageID #: 1246




From:                          1/16/2017 11:23:29   Outgoing      [Jane Doe #18] has tried on several occasions to talk to
                               PM(UTC+0)                          me about you and I've shut her off because I didn't want
To: +13128413886 R....3886                                        to get mixed up in childish drama...

                                                                  [Employee #4] and [Jane Doe #18] told me how you'd
                                                                  say I was the devil and mean...
                                                                  [Employee #4] said she knew better because you would
                                                                  say the same things about her and Shell to [a
                                                                  girlfriend]...but she would just play along with you...
                                                                  She and [Jane Doe #18] said you think I gave one of the
                                                                  girls parents the addresses to the big house and
                                                                  guesthouse.... (I'd never do something like that)
                                                                  [Employee #4] said you went off on Deborah and left me
                                                                  in Atlanta because you were told Deborah and I had been
                                                                  sitting around the hotel bar talking about you...( I've
                                                                  never talked about you to Deborah and she's never talked
                                                                  about you to me) Deborah is a true friend to you!!
             Case 1:19-cr-00286-AMD Document 136-1 Filed 07/23/21 Page 21 of 21 PageID #: 1247




From:                          1/16/2017 11:08:09   Outgoing      When [Employee #4] told me I never said anything
                               PM(UTC+0)                          because I #1 didn't trust her to engage in conversation
To: +13128413886 R....3886                                        about it and #2 I didn't care!!!
                                                                  But I already knew because I was in the studio VIP
                                                                  section napping one day and as soon as you and Bug left
                                                                  the studio, [Jane Doe #18] woke me up crying saying you
                                                                  took her phone, saw pictures and messages to other guys
                                                                  and jumped on her. She showed me her face where she
                                                                  said you slapped her and she pulled down her pants
                                                                  showing me bruises on her butt saying you spanked her...
                                                                  She then said she wanted to leave you but was going to
                                                                  stay until you got her boobs done...
                                                                  I told her she was wrong for staying for that reason and i
                                                                  told [Jane Doe #18] if she was going to stay with you I
                                                                  never wanted to know her business where you were
                                                                  concerned because I didn't want my name in any drama...
